Name: Council Decision of 17 December 1996 amending Decision 95/408/EC on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  animal product;  health;  fisheries
 Date Published: 1997-01-16

 Avis juridique important|31997D0034Council Decision of 17 December 1996 amending Decision 95/408/EC on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs Official Journal L 013 , 16/01/1997 P. 0033 - 0033COUNCIL DECISION of 17 December 1996 amending Decision 95/408/EC on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs (97/34/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs (1), and in particular Article 9 thereof,Having regard to the proposal from the Commission,Whereas the interim period opened by Decision 95/408/EC ends on 31 December 1996; whereas, for administrative reasons, the drawing up of the lists of third country establishments from which Member States are authorized to import certain products in accordance with the Directives on health rules applicable to those products has been delayed;Whereas, in order to prevent any disruptions in traditional trade patterns, the interim period during which a simplified system may be applied for the approval of third country establishments exporting certain products of animal origin, fishery products or live bivalve molluscs should be extended,HAS ADOPTED THIS DECISION:Article 1 In Article 9 of Council Decision 95/408/EC, the date of 31 December 1996 shall be replaced by 31 December 1998.Article 2 This Decision is addressed to the Member States.Done at Brussels, 17 December 1996.For the CouncilThe PresidentI. YATES(1) OJ No L 243, 11. 10. 1995, p. 17.